Thornton, J.
We do not feel clear that a court of a justice of the peace can compel, on motion, a sheriff to execute a judgment rendered in such court, and punish him for contempt on his failure to obey its order. In such case, the party seeking the enforcement of his judgment can apply to the superior court for a writ of mandate (on the refusal of the sheriff to execute the writ of execution) to compel him to execute it.
We find no error in the record.
Judgment and order affirmed.
Sharpstein, J., Works, J., and McFarland, J., concurred.
Rehearing denied.